Title: To George Washington from Heman Swift, 24 April 1781
From: Swift, Heman
To: Washington, George


                        
                            Sir
                            Wethersfield 24th April 1781
                        
                        I have the honor to acknowledge the receipt of Your Excellency’s favor of the 16th Inst:, am unable to inform
                            you of the number of Recruits which are at Danbury (if there be any at that place), there are none at the other places of
                            Rendezvous, we have constantly sent them on to Camp as fast as they could be collected, excepting those who have been
                            mustered out, which of late has been near one fourth part of those presented.
                        By an Act of the Assembly qualifying the Militia Colonels as Muster Masters to their several Regiments the
                            bussiness has been much impeded, as they frequently muster men who afterwards are mustered out by us being unfit for
                            Service, and will (I fear) in the result occasion this State to fall greatly short of its Quota.
                        A dispute likewise between the several Towns in the State respecting their claims to the Men now in the Field
                            has occassion’d much delay in furnishing the recruits, but those Claims being now determined there remains no excuse for
                            future neglect. I have the honor to be, with great respect, Your Excellency’s, most Obt hume Servant
                        
                            Heman Swift
                        
                    